                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
DAVID MOON,                    :
                               :
          Petitioner,          :    Civ. No. 17-3759 (NLH)
                               :
     v.                        :    OPINION
                               :
STEVEN JOHNSON,                :
THE ATTORNEY GENERAL FOR THE :
STATE OF NEW JERSEY,           :
                               :
          Respondents.         :
______________________________:

APPEARANCES:
David L. Moon, No. 157230C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

Patrick Daniel Isbill
Camden County Prosecutor’s Office
25 North Fifth Street
Camden, NJ 08102
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner David L. Moon (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey, has filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”).   ECF No. 1.

Respondents Steven Johnson and the Attorney General for the

State of New Jersey (“Respondents”) filed an Answer to the

Petition (the “Answer”).   ECF No. 5.   For the following reasons,

the Court will deny the Petition and a certificate of
appealability shall not issue.

  I.     BACKGROUND

       In its opinion on direct appeal, the Superior Court of New

Jersey, Appellate Division, provided the following summary of

the factual background of Petitioner’s case:

            Defendant David L. Moon appeals from a final
            judgment of conviction and sentence. A jury
            found him guilty of purposeful or knowing
            murder, N.J.S.A. 2C:11-3a(1); endangering an
            injured victim, N.J.S.A. 2C:12-1.2;
            possession of a firearm for an unlawful
            purpose, N.J.S.A. 2C:39-4a; unlawful
            possession of a firearm, N.J.S.A. 2C:39-5b;
            and hindering his own apprehension, N.J.S.A.
            2C:29-3b(1). He was acquitted of felony
            murder, robbery and one count of hindering
            apprehension, and the jury found that he did
            not act in the heat of passion resulting
            from reasonable provocation. We reverse
            defendant's conviction for endangering an
            injured victim but affirm all other
            convictions. The sentence imposed and our
            reasons for remanding for clarification of
            that sentence are discussed in section III
            of this opinion.

            Corie Carter died as a consequence of a
            gunshot wound to his head. Within hours of
            the shooting, defendant was arrested. He
            admitted that he had fired the fatal shot
            and explained why. The following description
            of the events is based on defendant's
            statement and the trial testimony given by
            Willie Carter (Carter) and John Martinez
            (Martinez), who were with defendant and
            Corie. Defendant did not testify, but the
            jurors heard a recording of the statement he
            gave to the police.

            Defendant, Corie, Carter and Martinez spent
            the evening and early-morning hours of
            February 22 and 23, 2003, in a fenced and

                                  2
gated lot in Camden where Martinez kept his
trailer home. The men were reminiscing about
a friend who had recently died, talking and
“rapping.” Others joined them during the
course of the night. Everyone was drinking,
but Carter did not notice anyone who was
drunk and was not aware of anyone smoking
marijuana.

After the others left the lot and Martinez
was in his trailer, defendant and Corie got
into a debate about “God” and the “well-
being of human beings.” The debating turned
to quarreling, and they stood “face to
face.” Carter stepped between them three
times. On his third attempt to calm them
down, he noticed a gun in Corie's hand and
stepped away. Corie fired the gun three or
four times. Defendant, who had turned away
from Corie, felt the bullets “whiz past”
him. Carter saw the “sparks” from Corie's
gun and saw defendant check himself to see
if he was shot. Defendant was not hit.
Martinez had heard loud voices and a popping
sound from inside the trailer. When he came
outside, he saw Corie with a gun in his
hand. Corie put the gun away, and Martinez
went back inside.

To Carter, after Corie fired his gun,
defendant appeared as if he were in shock
but did not seem angry. Defendant stayed and
talked for about ten or fifteen minutes
after the shooting.

Defendant gave a detailed account of his
conversation with Corie. They agreed that
things were “straight” between them and
shook hands. Then Corie handed defendant his
gun and said, “shoot me.” Defendant was
“shocked” by that statement and gave the gun
back to Corie, who laughed and offered
defendant something to eat. Defendant ate
some rice but afterwards felt “freaked out”
by what had happened. He left to take a
walk. Martinez heard defendant say he would
be back.

                      3
Defendant returned and spoke to Corie.
Carter could not hear what they were saying
but assumed everything was alright because
they were talking in a friendly way. He
thought defendant was trying to make Corie
feel “comfortable.”

Defendant explained that he came back to
“make sure that everything was okay” between
him and Corie. He walked up to Corie, asked
if they were “cool,” and gave him a hug and
kiss. Corie warned defendant that if he told
anyone what had happened, he would kill him.
Defendant described his reaction: “When
[Corie] told me he was going to kill me, I
just snapped, not really snapped, I just
took out the, the gun I had that was in my
pocket.... I ... pulled the trigger. The
body dropped.”

Carter heard the shot and saw Corie fall to
the ground. According to Carter, after
defendant shot Corie, he said “don't nobody
be shooting at me.” Defendant closed and
locked the gate to the lot. Carter saw him
drag and kick the body. Because defendant
removed Corie's gun, Carter assumed
defendant was looking for the gun when he
kicked Corie. Martinez, who heard the shot
and Carter yelling, came outside again. He
saw defendant with two guns. Corie was in a
“sitting position” near a truck on the lot.
Martinez did not realize that Corie had been
shot until defendant pushed him with his
foot and Corie “slumped over” into the snow
and did not move.

Corie's body was moved to the street.
According to Martinez, he unlocked the gate
but refused to help defendant. According to
defendant, Martinez told him to move the
body off his lot, gave him a hand truck and
helped.

Carter, who left when Martinez unlocked the
gate, went to his mother's home. She called
a relative whose husband is a homicide

                      4
detective. Carter took the police to the
lot, and Carter and Martinez left with the
police. As they traveled to headquarters,
Carter spotted defendant. He was arrested
and gave his statement.

When asked about the guns, defendant said he
had sold Corie's gun and thrown his own gun
away near a factory between Second and Third
Streets. He explained his lack of certainty
about where he threw his gun: “Everything
was going crazy man, you know, I ain't going
to lie. I was smoking a little wet, you know
some PCP so ahh, my vision was like jumpy,
and I was just like wow, wow, wow ... when I
touched the gun....”

The investigating officers found Corie's
body about seventy-five yards from the gate
outside Martinez's lot. There was blood on
the ground. Inside the lot, they found one
“quart bottle of King Cobra Premium Malt,”
one twelve-ounce can of beer and what
appeared to be a burned marijuana cigarette.
They also found containers of Chinese food.

Although the police did not find the gun
where defendant said he had discarded it, he
subsequently admitted that he had hidden it
under a couch in his uncle's home. The
police recovered the gun from that spot.

An autopsy was performed within hours of
Corie's death. The bullet entered his head
just above and behind his right ear. It
traveled across his head and through both
halves of his brain. From the condition of
Corie's clothing and the appearance of his
wound, the medical examiner concluded that
the gun was held to Corie's head when the
shot was fired.

In the opinion of the medical examiner, the
extensive damage to Corie's brain would have
incapacitated him instantly, and he was dead
or dying when his face hit the ground. Corie
had an abrasion under his ear and a

                      5
            “substantial split” inside his mouth where
            his lip and cheek hit his teeth. Neither
            injury showed any of the swelling, bruising
            or bleeding that would be present if his
            blood were circulating at the time of the
            impact. In the medical examiner's words,
            these were “terminal collapse” injuries.
            While Corie's heart could have continued to
            beat “erratically” for a few minutes after
            he was shot and a pulse could have been
            detected for a short time, “[t]o all intents
            and purposes, he was dead” when shot. His
            heart could not continue to beat without his
            brain.

            The doctor was not asked about and did not
            mention the blood on the ground under
            Corie's body.

            Corie's blood had an alcohol content of
            .096. There were traces of marijuana and PCP
            in his urine, but not in his blood. In the
            opinion of the medical examiner, the trace
            evidence of the drugs was indicative of
            consumption up to two or three days before
            his death.

State v. Moon, 933 A.2d 11, 12–14 (N.J. Super. Ct. App. Div.

2007).

     Following Petitioner’s conviction at trial, he filed an

appeal with the Superior Court of New Jersey, Appellate

Division.    See id.   Petitioner raised the following claims:

            I. THE TRIAL COURT ERRED TO DEFENDANT'S
            GREAT PREJUDICE IN DENYING A REQUESTED
            CHARGE AS TO VOLUNTARY INTOXICATION.

            II. THE TRIAL COURT ERRED IN DECLINING TO
            GRANT A MISTRIAL FOLLOWING THREE HIGHLY
            PREJUDICIAL IMPROPRIETIES.

                 A. The Prosecutor Expressed Personal
                 Opinion Of Guilt In Her Opening.

                                   6
                 B. The State Twice Elicited Highly
                 Prejudicial Evidence As To A “Mugshot”
                 Of The Defendant, And The Trial Court's
                 Response Was Grossly Inadequate.

            III. THE CONVICTION OF ENDANGERING AN
            INJURED VICTIM WAS UNSUPPORTED BY COMPETENT
            FACTS IN THE RECORD.

            IV. THE TRIAL COURT IMPOSED AN EXCESSIVE
            SENTENCE.

                 A. The Quantum Of The Sentence Is
                 Excessive.

                 B. The Court Erred In Imposing
                 Consecutive Sentences.

Id. at 14.

     The Appellate Division reversed and dismissed Petitioner’s

conviction for endangering an injured victim but affirmed his

other convictions.    See id. at 16; see also ECF No. 8-9 at 19.

The New Jersey Supreme Court denied Petitioner’s request for

certification.    See State v. Moon, 940 A.2d 1219 (N.J. Jan. 18,

2008).

     Petitioner thereafter submitted his first petition for

Post-Conviction Relief (“PCR”).    See ECF No. 8-19.       On November

15, 2013, a hearing on the petition was held before the

Honorable Lee A. Solomon, J.S.C.       See ECF No. 8-54.   Following

oral argument from the State and defense counsel, Judge Solomon

denied the petition, issuing a decision from the bench.        See id.

at 13-30.    Following the PCR court’s denial, Petitioner appealed


                                   7
to the New Jersey Appellate Division.   See ECF No. 8-22.    In his

submission, he raised the following claims:

          DEFENDANT’S MURDER CONVICTION MUST BE
          REVERSED BECAUSE OF COUNSELS’
          INEFFECTIVENESS, AND THIS MATTER MUST BE
          REMANDED FOR AN EVIDENTIARY HEARING BECAUSE
          DEFENDANT ESTABLISHED A PRIMA FACIE CASE OF
          TRIAL COUNSEL’S INEFFECTIVENESS

                A. Trial and Appellate Counsel Failed
                To Pursue The Erroneously Repeated Jury
                Charge Regarding Passion/Provocation
                Manslaughter.

                B. Trial Counsel “Invited Error” That
                The Jury Review Defendant’s Recorded
                Statement During Its Deliberations.

                C. Trial Counsel Misadvised Defendant
                To Reject The State’s Plea Offer.

                D. Trial Counsel Failed To Consult
                Adequately With Defendant.

ECF No. 8-23 at 2; see also State v. Moon, No. A-2957-13T1, 2015

WL 6394433, at *3 (N.J. Super. Ct. App. Div. Oct. 23, 2015).

     The Appellate Division issued an opinion remanding the

matter back to the PCR court for an evidentiary hearing on “what

exactly trial counsel had advised about the chance of success on

the provocation issue when the State’s plea offer was still on

the table.”   See State v. Moon, 2015 WL 6394433, at *5-6.   The

Appellate Division held however, that the remainder of

Petitioner’s claims were without merit.   See id. at *3-6.

Petitioner appealed to the New Jersey Supreme Court.    See State



                                 8
v. Moon, 129 A.2d 331 (N.J. 2016).      Certification was denied on

February 5, 2016.    See id.

     On remand to the PCR court, the Honorable Samuel D. Natal,

J.S.C. held an evidentiary hearing during which both trial

counsel and Petitioner testified.      See ECF No. 8-55.   In a

written opinion, Judge Natal denied Petitioner’s claim that

trial counsel had been ineffective in advising Petitioner about

the State’s plea offer.    See ECF No. 8-26 at 10.    Petitioner

again appealed the PCR court’s decision to the Appellate

Division.    See ECF No. 8-32.   On November 23, 2016, the

Appellate Division affirmed the PCR court’s decision.        See State

v. Moon, No. A-2957-13T1, 2016 WL 6900736 (N.J. Super. Ct. App.

Div. Nov. 23, 2016).    Petitioner appealed to the New Jersey

Supreme Court.    See State v. Moon, 158 A.3d 1179 (N.J. 2017).

Certification was denied on January 26, 2017.      See id.

     In May 2017, Petitioner timely filed the instant habeas

petition, pro se.    See ECF No. 1.    His application raises the

following claims:

            GROUND ONE: COUNSEL FAILED TO COMMUNICATE
            WITH HIS CLIENT AS REQUIRED BY THE RULES OF
            PROFESSIONAL RESPONSIBILITY OF THE STATE OF
            NEW JERSEY

            GROUND TWO: TRIAL COUNSEL MIDADVISED
            DEFENDANT TO REJECT THE STATE’S PLEA OFFER

            GROUND THREE: THE TRIAL COURT ERRED TO
            DEFENDANT’S GREAT PREJUDICE IN DENYING A
            REQUESTED CHARGE AS TO VOLUNTARY

                                   9
          INTOXICATION

          GROUND FOUR: THE TRIAL COURT MISSTATED THE
          LAW AS TO THE PASSION/PROVOCATION
          MANSLAUGHTER CHARGE

          GROUND FIVE: TRIAL COURT JUDGE’S FAILURE TO
          PROVIDE A PROPER CORROBORATION CHARGE
          VIOLATED DAVID L. MOON’S RIGHTS TO DUE
          PROCESS AND A FAIR TRIAL U.S. CONST. AMEND.
          XIV; N.J. CONST. (1947) ART. I PARA I AND
          ALSO INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

          GROUND SIX: TRIAL AND APPELLATE COUNSEL WERE
          INEFFECTIVE FOR FAILING TO OBJECT AND [SIC]
          TRIAL OR TO RAISE APPELLATE ISSUE REGARDING
          TAPED STATEMENTS BEING BROUGHT INTO THE JURY
          ROOM

          GROUND SEVEN: THE TRIAL COURT ABUSED ITS
          DISCRETION WHEN IT ERRONEOUSLY CHARGED THE
          JURY ON THE UNANIMITY OF A VERDICT SUCH AN
          ERROR DEPRIVED DEFENDANT OF HIS FUNDAMENTAL
          RIGHTS TO DUE PROCESS AND A FAIR TRIAL

          GROUND EIGHT: THE TRIAL COURT ERRED IN
          DECLINING TO GRANT A MISTRIAL FOLLOWING
          THREE HIGHLY PREJUDICIAL IMPROPRIETIES

ECF No. 1.

  II.   STANDARD OF REVIEW

     A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States.     See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

U.S. 475, 498-99 (1973).     A habeas petitioner bears the burden


                                  10
of establishing his entitlement to relief for each claim

presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.   If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions.    See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).   If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state

court’s decision as follows:

          An application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted with respect to any claim that was
          adjudicated on the merits in State court
          proceedings unless the adjudication of the
          claim –

          (1)    resulted in a decision that was
                 contrary to, or involved an
                 unreasonable application of, clearly
                 established Federal law, as determined
                 by the Supreme Court of the United
                 States; or

          (2)    resulted in a decision that was based
                 on an unreasonable determination of the
                 facts in light of the evidence
                 presented in the State court proceeding
                 . . . .

28 U.S.C. § 2254(d).

     If a claim has been adjudicated on the merits in state


                                 11
court, 1 this Court has “no authority to issue the writ of habeas

corpus unless the [state court’s] decision ‘was contrary to, or

involved an unreasonable application of, clearly established

Federal Law, as determined by the Supreme Court of the United

States,’ or ‘was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.’”   Parker v. Matthews, 567 U.S. 37, 40 (2012)

(quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court.   See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.”   Williams v. Taylor, 529

U.S. 362, 412 (2000).   A court must look for “the governing


1    “[A] claim has been adjudicated on the merits in State
court proceedings when a state court has made a decision that
finally resolves the claim based on its substance, not on a
procedural, or other, ground.” Lewis v. Horn, 581 F.3d 92, 100
(3d Cir. 2009) (quoting Thomas v. Horn, 570 F.3d 105, 117 (3d
Cir. 2009)). “Section 2254(d) applies even where there has been
a summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                 12
legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision.”    Lockyer v.

Andrade, 538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does

not constitute ‘clearly established Federal law, as determined

by the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.”   Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

     A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405–06.   Under the “‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.”   Williams, 529 U.S. at 413.   “[A]n

unreasonable application of federal law,” however, “is different

from an incorrect application of federal law.”    Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at

410).



                                13
  III. DISCUSSION

       A. Ineffective Assistance of Counsel

     In his § 2254 action, Petitioner raises several ineffective

assistance of counsel claims against his trial attorney.      See

ECF No. 1 at 9-19, 28-29.   Specifically, Petitioner argues that

his trial counsel failed to adequately communicate with him;

misadvised him to reject the State’s plea offer; and failed to

object to the jury’s access during deliberations to Petitioner’s

formal statement to police.   See id.    Petitioner also alleges

that his appellate counsel was ineffective for not raising the

issue of the jury’s access during jury deliberations to his

pretrial statement.   See id. at 28.

     The Sixth Amendment of the United States Constitution

provides: “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his

defense.”   U.S. Const. amend. VI.    The Supreme Court has

recognized that “the right to counsel is the right to the

effective assistance of counsel.”     Strickland v. Washington, 466

U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)).   A showing of ineffective assistance of

counsel requires two components to succeed.     See id. at 687.

The two requisite proofs are as follows: (1) a defendant must

show that counsel’s performance was deficient; and (2) the

defendant must show prejudice.   See id.

                                 14
       When a convicted defendant complains of deficient

performance, the defendant’s burden of proof is to show that the

conduct of counsel fell below an objective standard of

reasonableness.    See id. at 688.    Hence, “[j]udicial scrutiny of

counsel’s performance must be highly deferential.”     See id. at

689.    To combat the natural tendency for a reviewing court to

speculate whether a different strategy at trial may have been

more effective, the Supreme Court has “adopted the rule of

contemporary assessment of counsel’s conduct.”     See Maryland v.

Kulbicki, 136 S. Ct. 2, 4 (2015) (quoting Lockhart v. Fretwell,

506 U.S. 364, 372 (1993)).    Thus, when reviewing for an

ineffective assistance of counsel, “a court must indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.”     See Woods v.

Donald, 135 S. Ct. 1372, 1375 (2015) (quoting Strickland, 466

U.S. at 689); cf. United States v. Chronic, 466 U.S. 648, 659

(1984) (holding that courts may presume deficient performance

and resulting prejudice if a defendant “is denied counsel at a

critical stage of his trial”).

       Because Petitioner's ineffective assistance of counsel

claim is raised through a § 2254 petition, federal “review must

be ‘doubly deferential’ in order to afford ‘both the state court

and the defense attorney the benefit of the doubt.’”     See Woods,

135 S. Ct. at 1376 (quoting Burt v. Titlow, 571 U.S. 12, 15

                                 15
(2013)); see also Cullen, 563 U.S. at 190 (“[R]eview of the

[State] Supreme Court's decision is thus doubly deferential.”);

see also Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)

(“[D]oubly deferential judicial review applies to a Strickland

claim evaluated under the § 2254(d)(1) standard . . . .”); see

also Yarborough, 541 U.S. at 6 (“Judicial review of a defense

attorney ... is therefore highly deferential––and doubly

deferential when it is conducted through the lens of federal

habeas.”).    Indeed, “[w]hen § 2254(d) applies, the question is

not whether counsel's actions were reasonable.    The question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard.”    See Harrington, 562 U.S. at

105.

       As to proving prejudice under Strickland, “actual

ineffectiveness claims alleging a deficiency in attorney

performance are subject to a general requirement that the

defendant affirmatively prove prejudice.”    Strickland, 466 U.S.

at 693.    To succeed on this proof, a defendant must show “a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.”

Hinton v. Alabama, 571 U.S. 263, 272 (2014) (quoting Padilla v.

Kentucky, 559 U.S. 356, 366 (2010)).    A reasonable probability

is a probability which sufficiently undermines confidence in the

outcome of the trial.    Strickland, 466 U.S. at 694.

                                 16
           i. Failure to Communicate with Petitioner

     Petitioner first claims that his trial counsel was

ineffective for only visiting with Petitioner in the holding

cell at the courthouse and not independently visiting Petitioner

at the county jail.    See ECF No. 1 at 10.   Petitioner asserts

that this “lack” of interaction between himself and his lawyer

impacted his “ultimate actions and sentence.”     See id.

Petitioner alleges this conduct is even more egregious because

it also resulted in the inadequate investigation of viable

defenses such as self-defense, passion provocation, or voluntary

intoxication.    See id.

     Petitioner first raised this claim during his PCR

proceedings.    The PCR court held, in relevant part:

          In the present matter, petitioner alleges
          that trial counsel was deficient because he
          never -- he did not visit the jail and only
          saw petitioner in the holding cell on Court
          days, resulting in an inadequate
          investigation of viable defenses, specific -
          - specifically, passion provocation and
          intoxication.

          The Supreme Court has concluded and held in
          State v. Savage that it is not the frequency
          of consultation that reveals whether a
          defendant has been effectively denied legal
          assistance. Rather, the proper inquiry is
          whether as a result of that consultation
          counsel was able to properly investigate the
          case and develop a reasonable defense. 120
          N.J. at 617.

          When a petitioner claims that counsel
          inadequately investigated his case he must

                                 17
           assert the facts that an investigation would
           have revealed, supported by affidavits or
           certifications based upon the personal
           knowledge of the affiant -- affiant or
           person making the certification. That’s out
           of State versus Cummings, 221 N.J. Super. at
           170.

           The petitioner must demonstrate had or more
           -- how a more thorough investigation or
           preparation for trial would have had a –
           would have had the likelihood of changing
           the outcome of the trial. On this issue,
           however, the petitioner fails to demonstrate
           under the second prong of Strickland that
           but for trial counsel’s alleged inadequate
           investigation, the results of the trial
           would have been different.

ECF No. 8-54 at 23.

     The PCR court went on to explain that trial counsel did, in

fact, present the defense of passion provocation to the jury,

which “demonstrate[ed] that trial counsel sufficiently

investigated the case and presented a viable defense.”     See id.

The PCR court noted that trial counsel had also elicited

testimony from the State’s witnesses about the fact that

Petitioner had indeed been drinking and possibly smoking

marijuana on the night of the murder.   See id. at 24.    The PCR

court ultimately held that Petitioner had failed to demonstrate

that trial counsel’s investigation was inadequate or that

further investigation would have changed the outcome of the

trial.   See id. at 24-25.




                                18
     On appeal, the Appellate Division summarily dismissed this

claim, stating only: “Finally, defendant contends trial counsel

was ineffective because he did not consult with him when he was

in the jail as opposed to the holding cell at the court house.

We conclude this argument lacks sufficient merit to warrant

discussion in a written opinion.”    Moon, 2015 WL 639443, at *6.

     At the outset, this court notes that the Third Circuit has

previously acknowledged that it is “certainly not aware of any

constitutionally required minimum number of face-to-fact visits

a counsel must arrange in order to provide effective

representation.”   See United States v. Nguyen, 379 F. App’x 177,

180 (3d Cir. 2010).   The more pertinent inquiry here then is

whether the alleged lack of communication resulted in an

inadequate investigation by defense counsel, as Petitioner

alleges.   To demonstrate that counsel conducted an incomplete

investigation which resulted in prejudice to the petitioner, the

petitioner “must make a comprehensive showing as to what the

investigation would have produced.   The focus of the inquiry

must be on what information would have been obtained [. . .] and

whether such information, assuming admissibility in court, would

have produced a different result.”   See Brown v. United States,

No. 13-2552, 2016 WL 1732377, at *4-5 (D.N.J. May 2, 2016)

(quoting United States v. Askew, 88 F.3d 1065, 1073 (D.C. Cir.

1996) (internal quotation marks omitted)).

                                19
     Here, Petitioner has not demonstrated how trial counsel’s

failure to visit him in prison resulted in an inadequate

investigation of certain defense theories.   See ECF No. 1 at 10.

During the evidentiary hearing before the PCR court,

Petitioner’s trial counsel testified that he and Petitioner had

“lengthy” discussions about Petitioner’s possible defenses.     See

ECF No. 8-55 at 4.   Trial counsel stated, in pertinent part:

          [STATE]: Okay. Based on those facts did you
          at some point advise Mr. Moon regarding what
          his defenses could be at trial?

          [TRIAL COUNSEL]: Yes, Mr. Moon and I had
          lengthy conversations with regard to what
          his defenses were. Mr. Moon essentially
          was, you know, aware that -- from
          discussions and aware from his own education
          that he wanted to pursue a passion
          provocation defense. I had also indicated
          to him that there, there may also have been
          a possibility of a self-defense in light of
          the words that he used and in light of the
          facts surrounding the case, that the
          individual had shot at Mr. Moon, you know,
          not too long prior to when this incident
          happened. So we certainly did talk about
          passion provocation manslaughter. We talked
          about self-defense as, as part of his
          defenses.

Id. at 4-5.

     Petitioner himself even testified at the evidentiary

hearing that trial counsel had spoken to him about presenting

theories of both self-defense and passion provocation.   See id.

at 19.



                                20
             He [trial counsel] said he checked the case.
             And my case isn’t like any case that he ever
             has seen before. So he said, you know, the
             guy attacked you. He just basically was
             just -- laid out my case in front of me, of
             what he had read. So he said, you know,
             this is really self-defense because it was
             you or him. He shot at you. He threatened
             your life. He said, you know, I understand
             this. He said we going for the self-
             defense. He said but if we don’t get the
             self-defense he going -- we should get the
             passion provocation.

Id. at 19.

     As the PCR court laid out, Petitioner’s counsel indeed

presented evidence of each of these defense theories at trial.

See ECF No. 8-54 at 23-24.    Trial counsel presented Petitioner’s

taped statement to police where he explained that the victim had

shot at him several times and threatened to kill him, and he

aptly used the testimony of the State’s investigator, Ronald

Moten, to support this defense.    See ECF No. 8-50 at 56-58.

Investigator Moten testified, in pertinent part:

          Before going on tape, I finally stated to
          [Petitioner] okay, the floor is yours. Okay
          it’s time for you now to explain in your own
          words what happened. His response was, you
          know, you know what happened, you know. You
          know, the guy shot at me. He threatened to
          kill me. I didn’t want any problems. I’m
          willing to cooperate. But he threatened to
          kill me after he had already shot at me, so
          I defended myself, you know.

ECF No. 8-48 at 70-71.




                                  21
     During summation, trial counsel used this testimony to

demonstrate both theories of self-defense and passion

provocation, asserting that the only way Petitioner could

protect himself on the night of the crime was by using deadly

force.   See ECF No. 8-50 at 57.

     Additionally, trial counsel also elicited testimony from

the State’s witnesses about Petitioner’s possibly intoxicated

state.   Specifically, counsel elicited from witness Willie

Carter that everyone, including Petitioner, had been drinking

the night of the murder.    See ECF No. 8-46 at (5T85-3 to 20).

Defense counsel also elicited from Investigator Moten that

Petitioner had told him he had been drinking alcohol and smoking

marijuana laced with PCP the night of the shooting.     See ECF No.

8-49 at 74.   At the jury charge conference, trial counsel also

requested an instructed be provided to the jury regarding

voluntary intoxication.    See ECF No. 8-50 at 44.   However, the

trial court ruled that such a charge was not appropriate.      See

id. at 50-52.

     Thus, despite Petitioner’s allegation that trial counsel’s

failure to visit him in the county jail resulted in defense

theories not being “investigated, or presented as thoroughly as

possible,” trial counsel did, in fact, skillfully present each

of the defenses Petitioner mentions.    See ECF No. 1 at 10.

Significantly, Petitioner does not allege what additional

                                   22
information trial counsel could have investigated, nor has he

established a reasonable probability that any additional

investigation would have changed the result of his criminal

proceeding.   See Hinton, 571 U.S. at 272.   Accordingly, the

state court’s adjudication of this claim was not contrary to

clearly established federal law.     Petitioner is not entitled to

habeas relief on this claim.

          ii. Misadvising Petitioner Regarding State’s Plea
              Offer

     Petitioner next contends that his trial counsel was

ineffective for not “properly” advising him “concerning the

pleas that where [sic] being offered.”    See ECF No. 1 at 13.

Petitioner alleges that if he had been aware that he could

receive forty-years imprisonment if convicted at trial, then he

would have “most certainly accepted the State’s [plea] offer.”

See ECF No. 1-2 at 17.

     On appeal from the PCR court’s denial of this claim, the

Appellate Division held:

          Here, in defendant's initial appeal to us on
          his petition for PCR, he contended counsel
          was ineffective for advising him to reject
          the plea offer. Following the evidentiary
          hearing and the PCR court's findings, he
          shifted his position. He now asserts
          counsel's assessment he had a good chance of
          being convicted of merely
          passion/provocation manslaughter, if not
          acquitted, induced him to reject the subject
          plea offer; amounting, in effect, to counsel
          advising him to reject the plea offer.

                                23
          As defendant ultimately conceded, counsel
          never guaranteed it was a certainty he would
          be acquitted or, if not acquitted, convicted
          of passion/provocation manslaughter. As even
          defendant admitted, had counsel made such a
          representation, defendant would have “looked
          [at] him like he was crazy.” Moreover, the
          PCR court found counsel credible when he
          asserted he did not proffer predictions on
          the outcome of a trial, and merely advised
          defendant what his sentencing exposure would
          be if convicted by a jury or pled guilty to
          the subject offenses.

          The competent evidence is counsel did not
          explicitly forecast the outcome of the trial
          and it is uncontroverted he never advised
          against accepting the subject plea offer.
          Even if counsel implicitly exuded optimism
          about the outcome of the trial, defendant
          conceded he was aware counsel did not know
          with certainty how a jury would decide his
          case. Thus, defendant knew there was a risk
          he would be convicted of murder, for which
          he would have to serve a multi-year term of
          imprisonment.

          Because defendant's petition is void of the
          requisite proof counsel provided ineffective
          assistance, we find no basis to vacate the
          December 9, 2015 order [of the PCR court].

Moon, 2016 WL 6900736, at *4–5.

     To establish an ineffective assistance of counsel claim

where a defendant rejected a plea offer, the defendant must show

that counsel's advice during the plea process was not “‘within

the range of competence demanded of attorneys in criminal

cases.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting




                                  24
McMann v. Richardson, 397 U.S. 759, 771 (1970)).    Petitioner

must also show that:

            but for the ineffective advice of counsel
            there is a reasonable probability that the
            plea offer would have been presented to the
            court (i.e., that the defendant would have
            accepted the plea and the prosecution would
            not have withdrawn it in light of
            intervening circumstances), that the court
            would have accepted its terms, and that the
            conviction or sentence, or both, under the
            offer's terms would have been less severe
            than under the judgment and sentence that in
            fact were imposed.

Lafler v. Cooper, 132 S.Ct. 1376, 1385 (2012).

     Here, Petitioner is unable to establish that his counsel

was ineffective.    The gravamen of Petitioner’s claim is that

trial counsel did not explain to him the advantages and

disadvantages of accepting a plea offer versus proceeding to

trial.    However, this assertion is not borne out by the record.

During the evidentiary hearing, trial counsel testified that he

would not have told Petitioner to reject or accept a specific

plea offer and that he most certainly would have advised

Petitioner of the sentencing exposure he faced if Petitioner

either proceeded to trial or if he accepted the State’s offered

plea.    Specifically, trial counsel stated, in pertinent part:

            [STATE]: Do you recall ever telling Mr. Moon
            he would, he would do -- he would probably
            do as well at trial if he took a 12-year
            plea?



                                 25
[TRIAL COUNSEL]: No, you know, my practice
is essentially to advise the client of all
possible repercussions from going to trial
or accepting pleas, essentially advising
them, you know, what the charge is. And
this is even before you get to the pretrial
memorandum stage where the, where the judge
does that. You know, I tell him, you know,
look, you know, you’re charged with first
degree homicide. Obviously first degree
homicide, your sentencing range is 30 to
life. However, if you go to trial there is
the possibility that the jury may convict
you of something less than the homicide,
such as an aggravated manslaughter. The
sentencing ranges for that are this.
Reckless manslaughter, the sentencing ranges
are this. And certainly we talked about
passion provocation manslaughter and the
sentencing range was that. And again, did
discuss with him, you know, there is also
the possibility that, you know, if a self-
defense is established, that would result in
an acquittal of the homicide. It wouldn’t
result in an acquittal of possibly the other
charges because there were certainly other
charges such as possession of a weapon,
possession of a weapon for an unlawful
purpose, which, you know, those wouldn’t
have been not guilties if there was an
acquittal of self-defense. But, you know.

[. . .]

[STATE]: Okay. Did you even advise the
defendant to reject any plea offer
throughout this case?

[TRIAL COUNSEL]: No, it’s not my practice
when I discuss plea offers with clients to
advise them one way or the other. I just
advise them of their potential exposure,
what their defenses are in the event that,
you know, they go to trial and their
defenses are accepted by the jury, what the
potential sentence would be for any lesser
included charges they may get convicted of.

                     26
           But I don’t tell a client to either accept
           or reject an offer.

           [. . .]

           [STATE]: So just so I’m clear, with regards
           to advising a client, would you ever advise
           a client to reject a plea offer explicitly,
           say I advise you to reject this plea offer,
           don’t take it?

           [TRIAL COUNSEL]: No, I would never tell a
           client to reject a plea offer.

ECF No. 8-55 at 9, 12, 16.

     Petitioner conceded at the evidentiary hearing that trial

counsel had advised him of his possible sentence exposures at

trial and his sentence exposure if he accepted the State’s plea

offer.   See ECF No. 8-55 at 19-28.   Petitioner never testified

that trial counsel advised him to reject the State’s plea offer.

See generally ECF No. 8-55; see also Moon, 2016 WL 6900736, at *

5 (“it is uncontroverted [trial counsel] never advised against

accepting the subject plea offer.”).    Petitioner stated, in

relevant part:

           [PETITIONER]: [. . .] He said this is what
           they’re offering and this is what’s going to
           happen if you go to trial. But if you get
           found not guilty of self-defense you’ll be
           acquitted of that. But if you get found
           guilty of the passion provocation you’ll be
           looking at 12 years regardless.

           [. . .]

           [STATE]: Okay. So did Mr. Snyder tell you
           what your maximum prisoner sentence could
           be?

                                27
[PETITIONER]: I believe so.   I believe he
did.

[. . .]

[STATE]: Okay. So it’s possible that Mr.
Snyder did tell you what your exposure was
for the parole ineligibility period?

[PETITIONER]: It could be possible. I’m not
saying he didn’t, but you know, I wish he
would have tried to explain it to me a
little better.

[. . .]

[STATE]: Okay. Now Mr. Snyder told you your
maximum exposure though, right?

[PETITIONER]: Pardon me?

[STATE]: He told you that -- what would
happen if the jury rejected self-defense and
they rejected passion provocation, right?

[PETITIONER]: He may have.

[STATE]: Okay. Is it possible that he may
have told you that when you were discussing
this 12-year plea offer?

[PETITIONER]: He may have.

[STATE]: So during that time --

[PETITIONER]: I mean, I’m quite sure he did.
I’m quite, I’m quite sure he did.

[. . .]

[STATE]: If I remember your testimony, you
said that Mr. Snyder told you that he
believed you had a good shot at trial. --

[PETITIONER]: Yes.


                     28
          [STATE]: -- Is that right?

          [PETITIONER]: Yes.

          [STATE]: He didn’t say it was absolutely
          certain that you were going to win at trial
          though, did he?

          [PETITIONER]: Nothing in life is certain but
          death. I, I understand that. I’d be a
          fool. He -- I looked him like he was crazy
          if he’d a [sic] said that to me.

ECF No. 8-55 at 19, 25-26, 28, 33.

     Thus, Petitioner’s claim in his habeas Petition that he was

misadvised by his trial counsel as to the “advantages and

disadvantages of accepting the State’s offer over and against

the maximum exposure of going to trial[,]” is belied by

Petitioner’s own testimony at the evidentiary hearing.

Petitioner admits that trial counsel informed him of the State’s

plea offer and his maximum sentence exposure if convicted at

trial.   Petitioner also admitted that trial counsel explained to

him the various scenarios of what could occur at trial,

including the penalties if he was convicted of first-degree

murder, passion provocation manslaughter, or if he was acquitted

based upon a theory of self-defense.   Significantly, Petitioner

also testified that trial counsel never informed him that he

would certainly win at trial, stating, “I [would have] looked

[at] him like he was crazy if he’d a [sic] said that to me.”

See ECF No. 8-55 at 33.


                                29
     Accordingly, Petitioner has failed to establish that his

trial counsel misadvised him to reject the State’s plea offer,

or that but for the ineffective advice of counsel there is a

reasonable probability that Petitioner would have accepted the

State’s plea offer.    Thus, the state court’s adjudication of

this claim was not an unreasonable application of clearly

established federal law.    Petitioner is not entitled to relief

on this claim.

            iii. Failure to Object to Petitioner’s Taped Statement
                 Being Provided During Jury Deliberations

     Petitioner next argues that his trial counsel was

ineffective for failing to object to the jury’s access during

deliberations to Petitioner’s taped pretrial statement to

police.   See ECF No. 1 at 28.   Petitioner also claims that his

appellate counsel was ineffective for failing to raise this

issue on direct appeal. 2   See id.

     At the beginning of jury deliberations, the trial court

instructed both the State and defense counsel to review the

evidence that would be sent into the jury room.    See ECF No. 8-

51 at 44.    Part of that evidence included the tape-recorded




2 It does not appear that Petitioner raised the claim regarding
ineffective assistance of appellate counsel before the Appellate
Division. See Moon, 2015 WL 6394433, at *3. Petitioner appears
to have only raised the issue of ineffective assistance of trial
counsel. See id. Thus, the Appellate Division did not address
that argument.
                                 30
statement that Petitioner provided to Investigator Moten on

February 23, 2003.   See id.   Petitioner’s trial counsel did not

object to the tape being sent into the jury room, along with a

tape player.   See id.

     In addressing Petitioner’s claim that trial counsel was

ineffective for failing to object to the jury’s access, the

Appellate Division held:

          Defendant next contends trial counsel was
          ineffective for failing to object to the
          admission of his taped confession. First,
          defendant’s statement provided key—if not
          the only-evidence that he acted in self-
          defense or in the heat of passion. Second,
          there is not evidence his statement damaged
          his defense, let alone negatively affected
          the verdict. Defendant fails to make a
          prima facie showing of ineffectiveness of
          trial counsel within the Strickland-Fritz
          test because he failed to object to the
          admission of the tape.

Moon, 2015 WL 6394433, *5.

     Petitioner has not presented, and the Court is unaware of,

any United States Supreme Court precedent that delineates

whether a jury may have access to a defendant’s taped pretrial

statement during jury deliberations.    “There is no clearly

established Supreme Court authority that a jury’s playback of a

tape that was admitted into evidence violates a defendant’s

constitutional rights.”    Butrim v. D’Ilio, Civ. No. 14-4628,

2018 WL 1522706, at *13 (D.N.J. Mar. 28, 2018) (quoting Ewell v.

Scribner, 490 F. App’x 891, 893 (9th 2012)) (internal quotation

                                 31
marks omitted).    See also Vreeland v. Warren, Civ. No. 11-5239,

2013 WL 1867043, *15-16 (D.N.J. May 2, 2013) (finding no

unfairness in allowing jury to have access in the deliberation

room to the tape-recorded statement of the defendant).

       However, in Petitioner’s claim, he states that “clearly

established law [has] long been decided” on this issue.     See ECF

No. 1 at 28.    Although he does not state what that law is in his

§ 2254 application, his reference is made clear upon examination

of his brief to the Appellate Division.    See ECF No. 8-18 at 2-

5.   Petitioner refers to the New Jersey Supreme Court case,

State v. Michaels, 625 A.2d 489 (N.J. Super. Ct. App. Div.

1993), which held that “it is error” to allow a jury to have a

witness’ videotaped live trial testimony “and a means of playing

it in the jury room.”    See id. at 523 (emphasis in original).

The court’s justification in reaching this decision was that a

“witness’ actual image, available in a video replay, present

much more information than does a transcript reading,” and to

have a witness’ testimony “brought before the jury a second

time, after completion of the defense case, to repeat exactly

what [the witness already] testified to in the State’s case”

could present unfair prejudice to the defendant.    See id. at

524.    Petitioner also cites to the Appellate Division’s

subsequent holding in State v. Brown, 827 A.2d 346 (N.J. Super.

Ct. App. Div. 2003), which held that read back of a witness’

                                 32
live trial testimony “must be conducted in open court, on the

record, and under the supervision of the presiding judge.”     See

id. at 352.   Both of these cases referred to witness testimony

presented at trial, and not to statements that had been admitted

into evidence.

     It was not until 2008, well after Petitioner’s trial in

2005 and direct appeal in 2007, that the New Jersey Supreme

Court finally addressed “whether a taped pretrial statement,

which has been introduced into evidence, may be reviewed by the

jury during deliberations[.]”   See State v. Burr, 948 A.2d 627,

634 (N.J. 2008)) (emphasis added).   Burr distinguished this

question from the issue in Michaels, stating that unlike in

Michaels “the videotape at issue [in Burr] was admitted into

evidence as an exhibit,” and juries generally have access to

admitted evidence during deliberations.   See id. at 635.   On

this case of first impression, the court ultimately held,

however, that juries should not have “unfettered access” to

admitted videotaped statements out of fear that the jury might

unfairly emphasize those statements “over other testimony

presented at trial.”   Id. at 636.

     Here, Petitioner is unable to satisfy his burden of

establishing that the state court’s adjudication of this

ineffective assistance of counsel claim was an unreasonable

application of Strickland.   To prevail on an ineffective

                                33
assistance of counsel claim, a petitioner must “affirmatively

prove” that the alleged errors had an adverse effect on his

defense.    See Strickland, 466 U.S. at 693.     Petitioner here

alleges only that the tape should not have been sent to the jury

room.    See ECF No. 1 at 28-29.   Petitioner does not allege that

the error had an adverse effect on his defense.       See id.

Indeed, as the Appellate Division aptly emphasized, Petitioner’s

statement was crucial evidence, if not the only evidence, that

Petitioner acted in self-defense.       See Moon, 2015 WL   6394433,

at *5.    Trial counsel emphasized that fact himself during his

closing statement:

            And when David Moon came back, there was a
            gathering between himself and Corie Carter,
            a peacing up, so to speak. There was a
            hugging between Corie Carter and David Moon.
            And it was at that moment that David Moon
            said when he gave his taped interview to the
            police and explained his version of events,
            he said Corie Carter whispered into my ear
            if you tell anybody about this, I’m going to
            kill you, and that, ladies and gentlemen of
            the jury, is the second act of provocation
            that incited or caused a reaction in David
            Moon, and that reaction, ladies and
            gentlemen of the jury, gets us to the self-
            defense that the defense submits.

ECF No. 8-50 at 57 (emphasis added).

     The New Jersey Supreme Court in Burr stated that the

prejudice in allowing the jury unfettered access to a taped

statement was that the jury might give undue weight to that

statement resulting in a disadvantage to the defendant.         See

                                   34
Burr, 948 A.2d at 636.   Here, the videotaped statement favored

Petitioner.   The fact that this statement primarily served the

defense is evidenced by the State’s concern over the jury

charge.   See ECF No. 8-50 at 39.    During the jury charge

conference, the State requested that the trial court instruct

the jury that “simply because the State produced [the taped

statement] doesn’t mean the State believes it.”     See id.   The

prosecutor went on to explain to the trial court, “the State is

not bound to adopt as true that part of the statement which

exculpates [Petitioner] or self -- that is the relevant part I’m

trying to get in [to the jury charge].     The fact that I produced

it doesn’t mean that I adopt all the exculpatory stuff.”      See

id.

      Given the significance of Petitioner’s taped statement to

his defense theories of self-defense and passion provocation,

Petitioner is unable to demonstrate that the he was prejudiced

by trial counsel’s failure to object to the jury’s access to the

statement.

      Petitioner is similarly unable to demonstrate that

appellate counsel was ineffective for not raising this issue on

direct appeal.   Generally, appellate counsel has no obligation

to raise every claim on direct appeal.     See Smith v. Robbins,

528 U.S. 259, 288 (2000); United States v. Sanders, 165 F.3d

248, 253 (3d Cir. 1999).   The decision of which issues to raise

                                35
on appeal is a strategic choice.     See Smith, 528 U.S. at 288

(citing Jones v. Barnes, 463 U.S. 745 (1983)).     The chief

component of effective appellate advocacy is the winnowing out

of weaker claims in favor of those with a greater chance of

success.   See Jones, 463 U.S. at 753.    “Declining to raise a

claim on appeal, therefore, is not deficient performance unless

that claim was plainly stronger than those actually presented to

the appellate court.”   Davila v. Davis, 137 S. Ct. 2058, 2067

(2017).

     Significantly, there is “no holding of the Supreme Court

clearly establishing that to perform within the wide range of

reasonable professional assistance, counsel must accurately

predict how the law will turn out or hedge every bet in the hope

of a favorable development.” See Dorvil v. Sec’y, Fla. Dep’t of

Corr., 663 F. App’x 852, 860 (11th Cir. 2016) (internal citation

and quotation marks omitted).   Several of the Circuit Courts of

Appeals have held that “appellate counsel is not ineffective for

failing to predict the development of the law.”     See Thompson v.

Warden, Belmont Corr. Inst., 598 F.3d 281, 288 (6th Cir. 2010);

see also United States v. Geiner, 443 F. App’x 378, 380-82 (10th

Cir. 2011) (holding that counsel is not ineffective for failing

to “predict the passage of future law”); Green v. Johnson, 116

F.3d 1115, 1125 (5th Cir. 1997) (“[T]here is no general duty on

the part of defense counsel to anticipate changes in the law.”);

                                36
Spaziano v. Singletary, 36 F.3d 1028, 1039 (11th Cir. 1994) (“We

have held many times that reasonably effective representation

cannot and does not include a requirement to make arguments

based on predictions of how the law may develop.”); see also

United States v. Boone, 2:12-cr-162-12, 2016 WL 3057655, at *7

(W.D. Pa. May 31, 2016) (“It is not ‘ineffective’ for counsel to

fail to anticipate a dramatic change in the law.”).     Some

circuit courts, however, have also stated that “in a rare case”

may counsel be deemed ineffective if they fail to raise “an

issue whose resolution is clearly foreshadowed by existing

decisions.”   See Thompson, 598 F.3d at 288.

     Here, Petitioner has not demonstrated that his claim

regarding the jury’s access to his taped pretrial statement,

provided a plainly stronger claim than the other issues raised

by appellate counsel.   At the time Petitioner’s case was tried

and directly appealed, the case law was generally that once an

exhibit had been admitted into evidence, the jury could access

it during deliberations.   See Burr, 948 A.2d at 635.    However,

it was not until 2008 – one year after Petitioner’s direct

appeal was decided – that the New Jersey Supreme Court decided

Burr and held that juries should no longer have “unfettered

access” to taped pretrial statements which have already been




                                37
admitted into evidence. 3   See Burr, 948 A.2d at 634-36.   The

Supreme Court in Burr even expressly acknowledged the novelty of

the issue, stating, “[t]he issue of whether a taped pretrial

statement, which has been introduced into evidence, may be

reviewed by a jury during deliberations has never before been

decided by our courts.”     See Burr, 948 A.2d at 634.   Thus,

Petitioner in unable to demonstrate that his novel claim, which

had not yet been decided by the Supreme Court before his appeal,

would have been a plainly stronger issue on appeal than the

other issues raised by appellate counsel, especially considering

that one of the appellate arguments raised resulted in a

reversal of Petitioner’s conviction for endangering an injured

victim.    See State v. Moon, 933 A.2d 11, 17 (N.J. Super. Ct.

App. Div. 2007).

       Moreover, Petitioner has not demonstrated this is one of

those “rare cases” in which counsel is ineffective for failing

to raise an issue whose future resolution was clearly

foreshadowed by existing decisions.     See Thompson, 598 F.3d at

288.    When the Appellate Division issued their decision in Burr

in 2007, they also acknowledged the lack of case law on the




3 The Appellate Division had addressed, and ultimately
prohibited, the different but related issue of whether a jury
may have access to a witness’s videotaped live trial testimony.
See State v. Michaels, 625 A.2d 489, 524 (N.J. Super. Ct. App.
Div. 1993).
                                  38
topic: “Our research has not revealed any cases dealing with the

precise issue of replaying a witness’s videotaped pre-trial

statement.”   See State v. Burr, 921 A.2d 1135, 1158 (N.J. Super.

Ct. App. Div. 2007).   Yet, even the Appellate Division’s own

ruling in Burr would not have acted as a clear foreshadow of the

forthcoming New Jersey Supreme Court holding because when the

Appellate Division considered Burr, it analyzed only the more

narrow issue of replaying a witness’s videotaped pre-trial

statement which had been admitted into evidence.   See id. at

1159 (emphasis added).   It was not until the New Jersey Supreme

Court decided Burr, however, that the court broadened the scope

of the issue to include all taped pretrial statements admitted

into evidence, holding that such statements should be restricted

from a jury’s unrestricted access, despite the fact that they

are also admitted evidence.   See Burr, 948 A.2d at 634-36.

Given the lack of case law in this area of law at the time of

Petitioner’s appeal, this does not appear to be one of those

“rare cases” where the future resolution of the issue was

clearly foreshadowed by existing decisions, such that counsel

was ineffective for failing to anticipate a change in the law.

See Thompson, 598 F.3d at 288.

      Accordingly, Petitioner is unable to overcome the “strong

presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance” and he is unable to

                                 39
demonstrate that his appellate counsel was ineffective.      See

Woods, 135 S. Ct. at 1375.   Petitioner is not entitled to relief

on this claim.

       B. Errors in the Jury Charge

     Petitioner also raises three claims regarding errors in the

trial court’s jury charge.   Specifically, Petitioner argues that

the trial court erred in denying his request for a voluntary

intoxication and a corroboration charge, that the trial court

erred when it misstated the law regarding passion provocation

manslaughter, and that the trial court erred when it

“erroneously” instructed the jury regarding unanimity of the

verdict.   See ECF No. 1 at 16-19, 22-23, 26-27, 30-31.

     Generally, jury instructions are a matter of state law and

are not cognizable in federal habeas review.    See Engle v.

Isaac, 456 U.S. 107, 120-21 n.21 (1982); see also Zettlemoyer v.

Fulcomer, 923 F.2d 284, 309 (3d Cir. 1991).    However, an

improper jury instruction may provide an adequate ground for

habeas relief if the instruction violates the petitioner’s

Fourteenth Amendment right to due process of law.    See Cupp v.

Naughten, 414 U.S. 141, 146 (1973).   “The question in such a

collateral proceeding is ‘whether the ailing instruction by

itself so infected the entire trial that the resulting

conviction violates due process,’ not merely whether ‘the

instruction is undesirable, erroneous, or even universally

                                40
condemned.’”   Henderson v. Kibbe, 431 U.S. 145, 154 (quoting

Cupp, 414 U.S. at 147).    Importantly, it is “well established

that the instruction ‘may not be judged in artificial

isolation,’ but must be considered in the context of the

instructions as a whole and the trial record.”     Estelle v.

McGuire, 502 U.S. 62, 72 (1991) (quoting Cupp, 414 U.S. at 147).

     Where the error is the omission of an instruction, a

petitioner’s burden is “especially heavy” because an omission is

“less likely to be prejudicial than a misstatement of the law.”

See id. at 155.   In that case, a petitioner must demonstrate

that the omission was so “inconsistent with the rudimentary

demands of fair procedure” as to result in a miscarriage of

justice.   See Smith v. Arvonio, Civ. No. 93-25, 1994 WL 327123,

*3 (D.N.J. June 24, 1994) (citing Hill v. United States, 368

U.S. 424, 428 (1962)).

            i. Trial Court’s Denial of Voluntary Intoxication
               Charge

     Petitioner alleges that there was sufficient evidence to

support a charge of voluntary intoxication, and the trial court

erred in denying Petitioner’s request to have that instruction

provided to the jury.    See ECF No. 1 at 16-17.   Petitioner

asserts that as a result of his intoxication he was unable to

form the requisite intent for knowing or purposeful murder, and

the jury should have been given the opportunity to consider


                                 41
whether “petitioner’s faculties were prostrated sufficiently to

impact upon his ability to engage in knowing or purposeful

activities.”   See id. at 18-19.

     Under N.J. Stat. Ann. § 2C:2-8(a), intoxication “is not a

defense unless it negatives an element of the offense.” 4   The New

Jersey Supreme Court has held that a defendant’s “intake of even

large quantities of alcohol will not suffice” for an

intoxication defense.   See State v. Cameron, 514 A.2d 1302, 1308

(N.J. 1986) (quoting State v. Stasio, 396 A.2d 1129, 1143 (N.J.

1979)).   Rather, a defendant must show that he was “of such a

great prostration of the faculties that the requisite mental

state was totally lacking” in order to warrant a charge

regarding voluntary intoxication.       Id.

     In denying this claim on direct appeal, the Appellate

Division held, in pertinent part:

           A jury instruction on self-induced
           intoxication negating an element of a crime
           is required only if the evidence provides “a
           rational basis for the conclusion that
           defendant’s ‘faculties’ were so ‘prostrated’
           that he or she was incapable of forming” a
           purpose or having the knowledge that is
           required for conviction of a crime charged.
           State v. Mauricio, 117 N.J. 402, 418-19
           (1990). While defendant said he had
           consumed alcohol and PCP-laced marijuana,
           there was no evidence of the time of
           consumption, the quantity consumed or its

4 This is rule is subject to exception where the intoxication was
either “pathological” or “not self-induced.” N.J. Stat. Ann. §
2C:2-8(a) and (d).
                                   42
          impact on his ability to function or recall
          significant events. See ibid. Defendant
          was able to give a detailed account of the
          events. Moreover, neither Carter nor
          Martinez described any behavior by defendant
          that suggested he was incapable of acting
          with purpose or knowledge. See id. at 419
          (quoting State v. Cameron, 104 N.J. 42, 55
          (1986)).

ECF No. 8-9 at 13-14.

     Here, Petitioner has failed to meet his “especially heavy”

burden of demonstrating that the failure to charge the jury with

voluntary intoxication denied him his due process rights.   At

the outset, this court notes that Petitioner’s claim appears to

challenge only the trial court’s actions under New Jersey state

law concerning when a charge of voluntary intoxication is

warranted.   Such an error raises only an issue of state law

concern, and not a claim for which this Court could grant

federal habeas relief.   See Carpenter v. Vaughn, 296 F.3d 138,

152-53 (3d Cir. 2002) (denying review of petitioner’s claim that

the “trial court erred in failing to give an instruction on

intoxication” because the decision was “a question of state

law”).

     However, to the extent that Petitioner is raising a federal

law claim, there appears to have been no error committed by the

trial court in denying Petitioner’s request for an intoxication

charge.   There was scant evidence regarding Petitioner’s alleged

state of intoxication.   Witnesses Willie Carter and John

                                43
Martinez did testify that there had been drinking and smoking

occurring on the night of the murder, and Petitioner did admit

during his taped statement to police that he had been drinking

and “smoking wet.”    See ECF No. 8-50 at 50-52.   However, there

was no testimony that Petitioner was, or appeared to be,

intoxicated, and there was no testimony about how many alcoholic

beverages or drugs Petitioner may have ingested.     See id.   But

there was evidence presented that Petitioner was able to give a

vivid, detailed, and coherent statement to police hours after

the murder and Investigator Moten testified that Petitioner

never appeared lethargic during the interview.     See id. at 52.

Considering the entire trial record, Petitioner did not

establish that his faculties were so prostrated as to warrant an

intoxication charge.    See Cameron, 514 A.2d at 1308.

Accordingly, Petitioner has not demonstrated that the trial

court’s failure to provide this instruction resulted in a due

process violation.    Petitioner is not entitled to relief on this

claim.

             ii. Trial Court’s Failure to Instruct Jury Regarding
                 Corroboration

       Petitioner next asserts that the trial court also erred in

not providing the jury with a “proper corroboration charge” in

violation of his Fourteenth Amendment rights. 5    See ECF No. 1 at


5   It appears that this claim is unexhausted.   Petitioner raised
                                 44
26.   Specifically, Petitioner argues that the evidence presented

against him was “very slim” aside from his confession to police,

and the trial court should have instructed the jury regarding

the State’s duty to independently corroborate Petitioner’s

confession.   See id. at 27.

      Under both New Jersey and federal law, “an uncorroborated

extrajudicial confession cannot [alone] provide the evidential

basis to sustain a conviction.”    State v. Lucas, 152 A.2d 50, 57

(N.J. 1959); see also Smith v. United States, 348 U.S. 174, 157

(1954) (“an accused may not be convicted on his own

uncorroborated confession.”).   This corroboration rule mandates

that “[a]ll elements of the offense must be established by

independent evidence or corroborated admissions.”    See State v.

Di Frisco, 571 A.2d 914, 925 (N.J. 1990) (quoting Smith, 348

U.S. at 156).   In New Jersey, “[a]s long as the confession is

‘corroborated by other evidence tending to strengthen it, … the

criminal agency (as well as defendant’s connection with the

crime) may be proven by the confession itself.’”    State v.

Abrams, 607 A.2d 179, 185 (N.J. 1992) (quoting State v. Mancine,




the issue in a pro se brief before the PCR court, but the issue
was not raised on appeal. See ECF Nos. 19 and 23. However, to
the extent that a petitioner’s constitutional claims are
unexhausted or procedurally defaulted, a court can nevertheless
deny them on the merits under 28 U.S.C. § 2254(b)(2). See
Taylor v. Horn, 504 F.3d 416, 427 (3d Cir. 2007); Bronshtein v.
Horn, 404 F.3d 700, 728 (3d Cir. 2005).
                                  45
590 A.2d 1107, 1116 (N.J. 1991)).    Similarly, under federal law,

the independent evidence does not, by itself, have to prove the

charged offense.   See United States v. Brown, 617 F.3d 857, 862

(6th Cir. 2010) (citing Smith, 348 U.S. at 156).   Rather, this

corroborating evidence is meant to “merely ‘ensure the

reliability of the confession or admission of the accused.’”

See id. (quoting Smith, 348 U.S. at 156).   “It is clear then,

that under either the New Jersey rule or that established by the

Supreme Court in Smith, the State need only provide

corroborating evidence which would strengthen the reliability of

the defendant’s confession and establish that the crime in

question did actually occur.”   McDonald v. Warden, Civ No. 15-

6231, 2016 WL 3556596, at *7 (D.N.J. June 28, 2016).

     Here, the State presented more than sufficient evidence to

independently corroborate Petitioner’s confession.    The State

offered the testimony of both Willie Carter and John Martinez,

who with Petitioner and the victim the night of the murder.

Carter testified that he was about two feet away from Petitioner

and the victim when he heard a single gunshot.   See ECF No. 8-46

at 19-20.   When Carter turned around, he saw the victim falling

to the ground and Petitioner standing behind the victim with a

gun in his hand.   See id.

     Martinez testified that although he did not see Petitioner

shoot the victim, he heard the sound of a gunshot, he saw

                                46
Petitioner holding two guns, and he heard Petitioner repeatedly

say, “I shot the mother fucker.”       See id. at 80-81.   Martinez

also testified that he saw Petitioner “drag” the victim’s body

to a different location.    See id. at 82-83.

     Investigator Moten also testified at trial that Petitioner

eventually informed the police where he had hidden the gun he

used to commit the crime.    See ECF No. 8-48 at 76.       A ballistics

expert testified that he was able to conclusively determine that

the bullet recovered from the victim’s head had been discharged

from the gun police recovered.    See ECF No. 8-47 at 43.

     Given the witness testimony presented at trial, as well as

the physical evidence of Petitioner’s gun and the bullet

recovered from the victim, there was more than sufficient

evidence presented at trial to corroborate Petitioner’s

confession and to strengthen its reliability.       Accordingly,

Petitioner has failed to show that the trial court erred by not

providing a corroboration instruction, or that his conviction

was a violation of Due Process.    Petitioner is not entitled to

habeas relief on this claim.

         iii. Trial Court’s Instruction Regarding Unanimity of
              the Verdict

     Petitioner next contends that the trial court violated his

fundamental right to due process by providing an erroneous jury




                                  47
instruction regarding the unanimity of the verdict. 6   See ECF No.

1 at 30-31.   In support of his claim, Petitioner points to the

following portion of the jury charge:

          Now, all jurors do not have to agree
          unanimously concerning which form of murder
          is present so long as all believe that it
          was one form of murder or the other.

Id. at 30.

     Petitioner submits that this statement so confused the jury

that it resulted in their submitting a question to the court

asking, “Do we all have to agree if it was passion/provocation?”

See id. at 31.    Petitioner states the jury’s confusion was “so

prejudicial” as to result in the jury rendering a verdict that was

against the weight of the evidence.   See id.

     Here, in order to properly understand the allegedly

deficient jury instruction, it must be placed into context.

When charging the jury, the trial court explained that first-

degree murder could be committed with either a “purposeful” or

“knowing” mental state.

          Now, in order for you to find the defendant
          guilty of purposeful serious bodily injury

6 It appears that this claim raised by Petitioner is unexhausted.
Petitioner did raise this claim before the PCR court. See ECF
No. 8-19 at 34. However, Petitioner did not raise this claim
when he appealed his PCR to the Appellate Division. See ECF No.
8-23 at 2. Yet, to the extent that a petitioner’s
constitutional claims are unexhausted or procedurally defaulted,
a court can nevertheless deny them on the merits under 28 U.S.C.
§ 2254(b)(2). See Taylor v. Horn, 504 F.3d 416, 427 (3d Cir.
2007); Bronshtein v. Horn, 404 F.3d 700, 728 (3d Cir. 2005).
                                48
          murder, the State must prove beyond a
          reasonable doubt that it was defendant’s
          conscious object to cause serious bodily
          injury that then resulted in the victim’s
          death, that the defendant knew that the
          injury created a substantial risk of death,
          and that it was highly probable that death
          would result.

          In order for you to find the defendant
          guilty of knowing serious bodily injury
          murder, the State must prove beyond a
          reasonable doubt that the defendant was
          aware that it was practically certain that
          his conduct would cause serious bodily
          injury that then resulted in the victim’s
          death, that defendant knew the that the
          injury created a substantial risk of death,
          and that it was highly probable that death
          would result.

          Now, whether the killing is committed
          purposely or knowingly causing death or
          serious bodily injury resulting in death
          must be within the design or contemplation
          of the defendant.

See ECF No. 8-51 at 9-10 (emphasis added).

     After that explanation, the court went on to state:

          Now, all jurors do not have to agree
          unanimously concerning which form of murder
          is present so long as all believe that it
          was one form of murder or the other.
          However, for a defendant to be guilty of
          murder, all jurors must agree that the
          defendant either knowingly or purposely
          created the death or serous bodily injury
          resulting in the death of Corie Carter.

Id. at 11-12.

     The trial court then finished charging the jury with the

lesser included offenses of passion provocation manslaughter,


                               49
aggravated manslaughter, and reckless manslaughter, as well as

the other charges contained in the indictment.    See id. at 12-

16.

      Shortly after deliberations began, the jury submitted a

question asking whether they all had to be unanimous as to

passion provocation manslaughter.    See ECF No. 8-51 at 47.    The

trial court, with the agreement of both counsel, responded to

the jury by stating, “The answer to that question is yes.      Your

verdict must be unanimous, okay?”    See id. at 59-60.   The jury

subsequently asked twice to be re-read the charge as to passion

provocation manslaughter and requested a copy of the jury charge

to have in the deliberation room.    See ECF No. 8-52 at 2.    No

further questions were asked.   See id.

      “Habeas relief for a due process violation concerning an

absent or defective instruction is available when the absence of

an instruction, or a defective instruction, infects the entire

trial with unfairness.”   See Albrecht v. Horn, 485 F.3d 103, 129

(3d Cir. 2007) (citing Cupp, 414 U.S. at 147).    “Before a

federal court may overturn a conviction resulting from a state

trial in which this instruction was used, it must be established

not merely that the instruction is undesirable, erroneous, or

even ‘universally condemned,’ but that it violated some right

which was guaranteed to the defendant by the Fourteenth

Amendment.”   Cupp, 414 U.S. at 146.   Moreover, “[a] jury is

                                50
presumed to understand a judge’s answer to its question.”     Weeks

v. Angelone, 528 U.S. 225, 234 (2000).    If a jury remains

confused as to their role, “they might, and probably would, have

signified their desire to the court.”    See id. (quoting

Armstrong v. Toler, 11 Wheat. 258, 279, 6 L.Ed. 468 (1826)

(opinion of Marshall, C.J.)).   If the jury does not return with

additional questions, “‘it may be fairly presumed that they had

nothing further to ask.’   To presume otherwise would require

reversal every time a jury inquires about a matter of

constitutional significance, regardless of the judge’s answer.”

See id. (quoting Armstrong, 11 Wheat. at 279).

     Here, Petitioner has not demonstrated that the trial

court’s jury charge on first-degree murder “so confused” the

jury as to infect the entire trial with unfairness.    The trial

court’s instructions, taken verbatim from the New Jersey Model

Jury Charge for first-degree murder, clearly informed the jury

that they must be unanimous in deciding that Petitioner

committed first-degree murder, but that they need not be

unanimous in deciding whether he had a purposeful or knowing

mental state.   See New Jersey Model Jury Charges (Criminal),

“Murder (N.J.S.A. § 2C:11-3a(1) and 3a(2)” (revised Mar. 22,

2004).   Although the jury asked for clarification on whether

they also needed to unanimously agree on passion provocation

manslaughter, the trial court properly instructed them that yes,

                                51
the verdict must be unanimous.      The jury’s failure to ask any

further questions on that matter indicates that they understood

the trial court’s answer to their question, and that they had no

further confusion.      See Weeks, 528 U.S. at 234.   Accordingly,

Petitioner has not proven that the jury was “so confused” about

the instructions, as to violate his due process rights.

Petitioner is not entitled to relief on this claim.

           iv. Cooling Off Period

     Petitioner alleges that the trial court also erred by

misstating the law when it provided the jury with the passion

provocation charge. 7    See ECF No. 1 at 22.    In New Jersey,

passion provocation manslaughter has four factors that

distinguish it from first-degree murder.        See State v. Mauricio,

568 A.2d 879, 883-84 (N.J. 1990).       Those four factors are:

          (1) There was adequate provocation;

          (2) The provocation actually impassioned
              defendant;

          (3) Defendant did not have a reasonable time
              to cool off between the provocation and
              the act which caused death; and

7 It appears that this claim is unexhausted. Petitioner did not
raise this claim on direct review and when he did raise it
during his PCR proceedings, he framed it as an ineffective
assistance of counsel claim. See ECF No. 8-17 at 11 (“Trial and
appellant counsel were ineffective for failing to object or
appeal regarding the improper jury charges.”) However, to the
extent that a petitioner’s constitutional claims are unexhausted
or procedurally defaulted, a court can nevertheless deny them on
the merits under 28 U.S.C. § 2254(b)(2). See Taylor, 504 F.3d
at 427; Bronshtein, 404 F.3d at 728.
                                   52
          (4) Defendant did not actually cool off before
              committing the act which caused death.

New Jersey Model Jury Charges (Criminal), “Murder,

Passion/Provocation and Aggravated/Reckless Manslaughter

(N.J.S.A. 2C:11-3a(1) and 3a(2); 2C:11-4a, b(1) and b(2)”

(revised Mar. 22, 2004).

     Petitioner states that the instructional error in his trial

occurred when the court attempted to explain the third factor to

the jury, and stated:

          The third factor you must consider is
          whether the State has proven beyond a
          reasonable doubt that the defendant had a
          reasonable time to cool off. In other
          words, you must determine whether the State
          has proven that the time between the
          provoking event and the act which caused the
          death was inadequate for the return of a
          reasonable person’s self-control.

ECF No. 8-51 at 13 (emphasis added).

     Petitioner states that although this language conformed

with the model jury charge, that the correct charge would have

stated that the time between the provoking event and the act

which caused the death was adequate for the return of a

reasonable person’s self-control.    See ECF No. 1 at 22.

Petitioner adds that the trial court’s reiteration of this same

improper charge in response to jury questions compounded its

prejudicial effect.   See id. at 23.   In support of his claim,

Petitioner cites to the New Jersey Appellate Division case State

                                53
v. Docaj, 971 A.2d 418 (N.J. Super. Ct. App. Div. 2009), which

was decided four years after Petitioner’s trial and held that

the use of the word “inadequate” was an error in the model jury

charge.   See id. at 423.

     Although Petitioner raised this claim in the context of

ineffective assistance of counsel before the Appellate Division,

the Appellate Division also ruled that the use of the word

inadequate “did not have the capacity to mislead the jury here

and prejudice defendant.”   See Moon, 2015 WL 6394433, at *4.

The Appellate Division recognized that the same issue had been

presented in Docaj, and in both Petitioner’s case and the Docaj

case:

           [T]he error [] was but one iteration
           imbedded in a charge that contained three
           entirely correct articulations of the
           State’s burden regarding the third factor
           [of passion provocation]. In both
           describing the elements of murder and in
           summing up the State’s burden as to the
           factors of passion/provocation manslaughter,
           the charge clearly conveyed the State’s
           burden of proof. Specifically, the jury was
           instructed three times that, as to this
           factor, the State’s burden was to prove
           beyond a reasonable doubt that defendant had
           a reasonable time to cool off. The isolated
           error’s capacity to dispel that overall
           effect was minimal, at best.

Id. (quoting Docaj, 971 A.2d at 426).

     For habeas relief on an erroneous jury instruction, a

petitioner must show both that the jury instruction was


                                54
ambiguous, and that there was a reasonable likelihood that the

jury applied the instruction in a way that relieved the State of

proving every element of the crime beyond a reasonable doubt.

See Estelle, 502 U.S. at 72.   In doing so, the court must

consider the challenged instruction in context of the charge as

a whole, as well as within the context of the entire trial

record, and decide whether the charge so infected the trial that

the result violated due process.       Id.; see also Cupp, 414 U.S.

at 146-47.

     In the present case, after reviewing the entirety of the

jury charge and the trial record, it does not appear that the

jury applied the challenged instruction in a way that relieved

the State of proving every element of the charged offense.        As

the Appellate Division aptly pointed out, the trial court’s

description of each of the elements required for murder and

explanation of the four factors of passion provocation

manslaughter “clearly conveyed the State’s burden of proof.”

See Moon, 2015 WL 6394433, at *4.       Moreover, the State and

defense counsel both highlighted the State’s burden during their

closing arguments.   See ECF No. 8-50 at 54-86.      Defense counsel

stated in his closing: “So, ladies and gentlemen of the jury,

passion/provocation manslaughter also is a burden, a burden on

the State to disprove as well.”    See id. at 66.     Defense counsel

went on to explain the four factors of passion provocation

                                  55
manslaughter, including that “the defendant did not have a

reasonable time to cool off between the provocation and the act

which caused the death,” and asserted that “the State cannot

disprove manslaughter.”   See id.    Thus, it was clear from the

entirety of the jury charge and the trial record that it was the

State’s burden to disprove a theory of passion provocation

manslaughter and to prove that Petitioner had an adequate amount

of time to cool down in between the provoking and the murder of

the victim.   Accordingly, Petitioner has not demonstrated that

the challenged jury charge so infected the entire trial that the

result violated due process.   Petitioner is not entitled to

relief on this claim.

       C. Prejudicial Statements

     Petitioner asserts that the trial court erred in declining

to grant a mistrial following three instances of “highly

prejudicial” improprieties by the State.     See ECF No. 1 at 32.

Specifically, Petitioner alleges that the prosecutor

inappropriately expressed her personal opinion regarding

Petitioner’s guilt during her opening remarks and that the

prosecutor twice elicited prejudicial testimony from witnesses

concerning a mugshot of Petitioner.     See id. at 32-36.

Petitioner submits that these instances of misconduct were each

so prejudicial, and the trial court’s remedial efforts so

inadequate, as to mandate a mistrial.     See id. at 32.

                                56
     Petitioner states that the first impropriety occurred

during the prosecutor’s opening remarks.     Petitioner points to

the following statement made by the prosecutor:

           Ladies and gentlemen, I’ll submit to you
           that after you review all the evidence, you
           will come to the same conclusion that I do,
           that this was not justified at all, this was
           not justified in Camden, not justified
           anywhere.

ECF No. 8-45 at 19.

     At the end of the prosecutor’s opening, defense counsel

immediately requested a sidebar and made a motion for a mistrial

based upon the prosecutor’s reference to her own personal

opinion.   See id. at 20-21.    The trial court declined to grant a

mistrial, reasoning that the mistake could be cured by a jury

instruction.   See id. at 22.   The trial court thereafter

instructed the jury as follows:

           [THE COURT]: Ladies and gentlemen of the
           jury, at the conclusion of her opening
           statement, the Assistant Prosecutor, Ms.
           Soumilas, made an inadvertent comment
           interjecting a personal opinion in this
           case, and that comment was as follows:

           “Ladies and gentlemen, I’ll submit to you
           that after you review all of the evidence,
           you will come to the same conclusion that I
           do, that this was not justified at all, this
           was not justified in Camden, not justified
           anywhere.”

           Ladies and gentlemen of the jury, it is
           entirely improper for an attorney to
           interject their personal opinion in a case
           because it is completely irrelevant and

                                  57
          should not even be considered by you in your
          determination of guilt or innocence.

          As jurors, ladies and gentlemen, you are to
          listen to the evidence in the case and
          arrive at your decision based on the
          evidence presented.

          I am instructing you that you are to ignore
          and not consider in any way any opinion
          expressed by the Assistant Prosecutor in her
          opening statement.

Id. at 23-24.

     The second alleged impropriety arose when the prosecutor

referenced a photograph of Petitioner to witness Willie Carter.

          [PROSECUTOR]: Okay. Now when you gave --
          when you gave your statement to Investigator
          Moten, did he ask you to identify, using a
          photo, the person who shot Corie?

          [CARTER]: Yes.

          [PROSECUTOR]: Did he hand you a photo?

          [CARTER]: Yes.

          [PROSECUTOR]: I’m going to show you -- let
          me show this to you.

          [DEFENSE COUNSEL]: Your Honor, can we
          approach first?

ECF No. 8-46 at 35-36.

     After this exchange, defense counsel objected, explaining

that the statement that Investigator Moten had shown Carter a

photo of Petitioner was inherently prejudicial because “it

implicates that the officers gave a photo of my client which

leads the jury to infer that my client has a prior record.”    See

                               58
id. at 36.    Defense counsel then made another motion for a

mistrial.    See id.   The trial court again declined to grant the

mistrial but struck the testimony of Carter about the photograph

shown to him.    See id. at 37.   The trial court instructed the

jury to “disregard the last question that was asked by the

prosecutor of this witness and disregard his answer to that

question.”    See id. at 38.

     Finally, Petitioner states that the third alleged

impropriety arose when Investigator Moten testified that he had

been shown a mug shot of Petitioner.

            [PROSECUTOR]: And what did you do upon
            learning there were [witnesses] you needed
            to talk to?

            [INVESTIGATOR MOTEN]: Well, again, I met
            with Detective Matthews. We -- again, he
            briefed me. I also spoke with Detective
            Finneman, who, at that point, presented me
            with a cassette tape and he advised that he
            had already obtained a taped statement from
            Willie Carter. Again, I was presented with
            that mugshot that was given to me by
            Detective Matthews.

ECF No. 8-48 at 65.

     Defense counsel again immediately requested a sidebar and

made yet another motion for a mistrial, arguing that the word

“mug shot” was so prejudicial that a jury would not be able to

disregard the reference despite a curative instruction.     See id.

at 65-66.    The trial court again declined to grant a mistrial,

deciding instead to instruct the jury to disregard the

                                  59
testimony.   See id. at 66.   The trial court stated, in pertinent

part:

           Ladies and gentlemen of the jury, you will
           disregard any testimony regarding -- by this
           witness regarding any mugshots. You will
           not consider that at all. You will not --
           you will disregard it and I will strike the
           testimony of this witness with regard to any
           using of the term “mugshot.”

Id.

      On direct appeal, Petitioner raised the claim of the trial

court’s failure to declare a mistrial after each of the three

alleged improprieties.   See ECF No. 8-9 at 7-8.   The Appellate

Division held that this claim “lack[ed] sufficient merit to

warrant discussion in a written opinion” beyond the following

brief comments:

           The grant of a mistrial is left to the sound
           discretion of the trial judge. State v.
           Harvey, 151 N.J. 117, 205 (1997). There was
           no abuse of that discretion in this case.
           Where a trial judge determines that a jury
           instruction will effectively cure error and
           obviate the need for a mistrial, that
           decision is entitled to deference. See
           State v. Winter, 96 N.J. 640, 646-47 (1984).

           In this case, the judge took steps to
           address the State’s errors. In response to
           the assistant prosecutor’s improper opening
           argument stating her conclusions about the
           evidence, the judge told the jurors that the
           argument was “entirely improper [and]
           completely irrelevant,” reminded them of
           their obligation to reach a decision based
           on the evidence, and instructed them “to
           ignore and not consider in any way any
           opinion expressed by the assistant

                                 60
          prosecutor in her opening statement.” When
          the assistant prosecutor asked Carter if the
          police had shown him a photo of defendant,
          the trial just sustained defense counsel’s
          objection and directed the jury to disregard
          the question. When a detective testified
          that he was shown a “mug shot” of defendant,
          the judge denied defense counsel’s motion
          for a mistrial, struck the testimony, and
          instructed the jurors to “disregard any
          testimony . . . by this witness regarding
          any mug shots.” We cannot conclude that the
          judge abused his discretion in determining
          that this solitary and fleeting, albeit
          highly improper, mention of a mug shot could
          be addressed with a prompt curative
          instruction and did not require a mistrial.
          See State v. Porambo, 226 N.J. Super. 416,
          425-26 (App. Div. 1988) (finding harmless
          error under similar circumstances).

ECF No. 8-9 at 13-15.

     The United States Supreme Court has explained that “trial

judges may declare a mistrial ’whenever, in their opinion,

taking all the circumstances into consideration, there is a

manifest necessity’ for doing so.”     See Renico v. Lett, 559 U.S.

766, 773-74 (2010) (quoting United States v. Perez, 22 U.S. 579,

580 (1824)).    “The decision to declare a mistrial is left to the

‘sound discretion’ of the judge, but ‘the power ought to be used

with the greatest caution, under urgent circumstances, and for

very plain and obvious causes.”    Id. at 774 (quoting Perez, 22

U.S. at 580).   “A mistrial is not necessary where the improper

remarks were harmless, ‘considering their scope, their relation

to the context of the trial, the ameliorative effect of any


                                  61
curative instructions and the strength of the evidence

supporting the conviction.’”    United States v. Lee, 634 F. App'x

862, 865 (3d Cir. 2015) (quoting United States v. Rivas, 493

F.3d 131, 140 (3d Cir.2007)).

     Moreover, when a court provides a curative instruction,

juries are presumed to disregard the inadmissible evidence

inadvertently presented to them, unless there exists “an

overwhelming probability that the jury will be unable to follow

the court’s instructions, and a strong likelihood that the

effect of the evidence would be devastating to the defendant.”

See Greer v. Miller, 483 U.S. 756, 766 n.8 (1987) (internal

citations and quotation marks omitted).

     Here, Petitioner has failed to demonstrate that the state

court’s adjudication of this claim was contrary to clearly

established federal law.   The Appellate Division applied New

Jersey state law when it reviewed the trial court’s denial of

Petitioner’s motions for a mistrial.   See ECF No. 8-9 at 14-15.

In New Jersey, “[t]he grant of a mistrial is left to the sound

discretion of the trial judge.”    State v. Harvey, 699 A.2d 596,

639 (N.J. 1997) (citing State v. DiRienzo, 251 A.2d 99 (N.J

1969)).    Because this standard mirrors the standard articulated

in Perez, this Court concludes that the New Jersey Appellate

Division’s decision was not contrary to clearly established

federal.

                                  62
     The Appellate Division’s adjudication of this claim was

also not an unreasonable application of clearly established

federal law.   Each of the three allegedly prejudicial remarks

was brief and was promptly followed by a curative instruction.

Petitioner has not demonstrated, or even alleged, that there was

an “overwhelming possibility” that the jury was unable to

disregard the inadmissible evidence inadvertently presented to

them.   See Greer, 483 U.S. at 766 n.8.    Additionally, the

strength of the evidence against Petitioner was strong.     See

Lee, 634 F. App'x at 865.   Petitioner did not dispute that he

murdered the victim.   Instead, his trial strategy was one of

self-defense and/or passion provocation.     Accordingly, when

considering the limited scope of the remarks, the trial court’s

prompt curative instructions, and the strength of the evidence

supporting Petitioner’s conviction, Petitioner cannot

demonstrate that the Appellate Division unreasonably applied

clearly established federal law when arriving at their decision.

Petitioner is not entitled to relief on this claim.

  IV.   CERTIFICATE OF APPEALABILITY

     The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2).

                                63
This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the Petition is correct.

  V.     CONCLUSION

       For the above reasons, the § 2254 habeas petition is denied,

and a certificate of appealability shall not issue. An appropriate

Order follows.




Dated: June 25, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 64
